By the Court, Marcy, J.
The defendant, seeking to set aside the plaintiff'’s proceedings solely on the ground of irregularity, must shew a clear case. That is not done here. The plaintiff’s attorney believed, at the time of receiving the notice, and still believes, that the initial of the name subscribed to the notice was S. and not T.; ■ and from an inspection of the paper, the court are satisfied that he might well so believe. The motion must therefore be denied, with costs.*

 Mr. J. Marcy, in pronouncing the decision in this case, remarked, that the profession could not be aware, he was satisfied, not only of the inconvenience to which the court was put, but the injury which parlies unavoidably sustained from not having their papers properly engrossed; that frequently as much time was wasted in deciphering a paper, as in examining the point presented by it; and yet, with all the diligence the court bestowed to the task, frequently many words were left unravelled.